Citation Nr: 0512987	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the veteran's spouse being in need of regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to November 
1945 and from September 1946 to August 1949.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In the initial review of the case, in February 2004, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on the veteran's behalf in 
March 2005.


FINDINGS OF FACT

1.  The medical evidence of record shows the veteran's spouse 
to have required assistance with some activities of daily 
living due to the acute post-operative residuals of breast 
cancer, which were expected to improve.

2.  The medical evidence of record does not show the 
veteran's spouse to be blind, in a nursing home, permanently 
bedridden, or mentally incompetent.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of 
increased compensation benefits to the veteran by reason of 
his spouse being in need of aid and attendance have not been 
met.  38 U.S.C.A. §§ 1115(1)(E), 1502(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.351, 3.352, 3.655(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., imposes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
increased compensation due to a spouse's need for regular aid 
and attendance, a substantially complete application was 
received in June 2001.  Thereafter, in a decision dated in 
September 2001, the application was denied.  Only after that 
decision was promulgated did the AOJ, in an April 2002 rating 
decision, the statement of the case (SOC), and in post-Board-
Remand letters of May 2004 and October  2004, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.

The April 2002 rating decision contained the requirements 
that a claimant must meet in order to receive SMC due to the 
need for regular aid and attendance and informed the veteran 
that the evidence did not show his wife to have met those 
requirements.  The SOC set forth the applicable law and 
regulations on the requirements for increased compensation 
due to a spouse's need for regular aid and attendance.  The 
SOC also contained the VCAA notice and assistance 
requirements as contained in 38 C.F.R. § 3.159(b)(1), as well 
as a listing of the evidence of record as of that date.  
There is no evidence in the claims file of the SOC having 
been returned as undelivered.

In a letter dated in May 2004 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the specific type evidence needed to support his 
claim.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of the evidence the 
RO had received to date, to include the Board Remand.  The 
letter instructed the veteran that he should submit medical 
evidence which showed his wife's condition had increased in 
severity and informed him of the type evidence which would 
satisfy that requirement.  Further, he was instructed that if 
he did not have copies of existing private treatment records, 
the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to inform the RO of any other evidence 
or information he thought would support his claim and to send 
any evidence in his possession which pertained to his claim.

In the October 2004 letter (letter2), the RO informed the 
veteran that the letter was in error to the extent that it 
informed him that his wife could qualify for the benefit on 
the basis of being housebound.  It informed the veteran that 
the only basis on which he could receive the increased 
compensation for his wife was due to her needing regular aid 
and attendance and otherwise repeated the VCAA notice as 
reflected in the letter.

The Board finds that the letter and letter2 meet all notice 
requirements of the VCAA, except the timing element.  
38 U.S.C.A. § 5103(a); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1); Opinion Of The General Counsel 1-2004 
(February 24, 2004); Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005), slip opn at 26-29; 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183.
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law, Pelegrini, 18 Vet. App. at 
119, and must be tested for prejudice.  Mayfield, slip opn at 
31.  The test which the Board must apply is whether the 
timing of the VCAA notices still served the purposes behind 
the notice requirements and afforded the veteran a meaningful 
opportunity to participate effectively in the process.  Id., 
at 32.  The Board finds that claims file contains no evidence 
that the purpose behind the notice letters was not met or 
that the veteran was precluded from participating in the 
process.  Indeed, the Board remanded the case specifically 
for compliance with the VCAA notice and assistance 
requirements.  Further, neither the veteran nor his 
representative has asserted any claim of specific prejudice 
as a result of the timing of the various notices provided the 
veteran.  Thus, any error was harmless as well.  See also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO arranged for an 
appropriate examination of the veteran's spouse, to include 
having rescheduled it at another VA facility which the 
veteran specifically requested.  Further, when the veteran 
reported that his wife was unable to report for the 
examination, the RO provided a form for the veteran's care 
provider to complete.  The veteran did not return the form.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c).

Factual background

The veteran currently is service connected for frostbite 
residuals, with an evaluation of 30 percent, and residuals of 
a right index finger injury which is rated non-compensable.  
In June 2001, the veteran submitted his current application 
for increased compensation due to his wife's claimed 
inability to care for herself.  The RO denied the application 
in September 2001 and continued the denial in an April 2001 
rating decision.

A February 2001 VA Form SDVA 17, Examination For Aid and 
Attendance, submitted by the veteran's private provider, 
W.W., M.D., reflects that Dr. W related that the veteran's 
wife was bedridden for four hours during the day due to an 
acute illness.  He reported that she could not dress, bathe, 
go to the bathroom, or walk in and out of the home without 
assistance.  Dr. W also opined that the veteran's wife would 
improve post-operatively.  He observed that she had 
limitations with mobility and problems dressing due to her 
diagnosed breast cancer.

The RO, in the September 2001 letter, informed the veteran 
that Dr. W's report reflected that his wife would improve, 
that Dr. W's examination was over six months' old, and that a 
current examination was needed.  The veteran's notice of 
disagreement related only that his wife was unable to take 
care of herself, and that he felt she met the criteria for 
aid and attendance.

Pursuant to the Board's Remand, the RO sought to arrange for 
an examination.  A February 2004 VA Form 119, Report of 
Contact, reflects that the RO contacted the veteran and 
informed him that VA desired to schedule an examination for 
his wife at the VA facility in Birmingham, Alabama, as the 
designated facility for the veteran's zip code.  The veteran 
requested that the examination be scheduled at the facility 
in Tuscaloosa, Alabama, and he was informed that VA would 
accommodate his request.  The examination was scheduled for 
September 2004, but the veteran's wife was unable to report 
for the examination.  An October 2004 deferred rating 
decision reflects that the Tuscaloosa facility scheduled the 
examination several times, but each time the veteran's wife 
notified them she was unable to report.  The decision 
reflects that another SDVA-17 was sent to the veteran for his 
wife's doctor to complete.  The SDVA-17 was included with 
letter 2.  The supplemental SOC reflects that the form was 
not returned by the veteran.  The claims file reflects no 
evidence of either communication having been returned as 
undelivered.

Applicable law and regulation

The veteran is eligible for consideration for increased 
compensation benefits by reason of his spouse being in need 
of aid and attendance.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 
3.351(a)(2).  Entitlement to the benefit requires him to 
establish that his spouse is either a patient in a nursing 
home, helpless or blind, or so nearly helpless or blind, as 
to require the regular aid and attendance of another person.  
38 U.S.C.A. § 1115(1)(E).   VA regulations require the 
veteran to establish that his spouse (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  The 
particular personal function(s) that the claimant must be 
unable to perform must be one of the enumerated disabling 
conditions, but he/she is not required to satisfy all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).  VA must consider all of the above-mentioned 
factors within the regulation.  Id. at 224.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).

The determination as to whether the requirements for regular 
aid and attendance are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.352(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The evidence of record reflects no claim or evidence that the 
veteran's wife is blind, as defined by applicable regulation, 
or that she is a resident of a nursing home.  Thus, the 
evidence must show a factual need for regular aid and 
attendance.  While the sole medical report of record reflects 
the veteran's wife as being unable to dress, bathe, and go to 
the bathroom unassisted, it also reflected that she could eat 
unassisted.  Further, the report also reflects that the 
veteran's wife's provider reported that she was expected to 
improve.  The examination for which she reported she was 
unable to report would have provided the current state of her 
post-operative residuals, as would have a current SDVA-17 
completed by her provider.  In light of the fact that there 
is no evidence of record that the medically anticipated 
improvement did not occur, the Board finds that the evidence 
of record preponderates against the claim.



ORDER

Entitlement to SMC by reason of the veteran's spouse being in 
need of regular aid and attendance is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


